DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 12-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al. (US Pub No. 2017/0032519) in view of Nakamura (WO 2016/072525).  Note that Examiner refers to the equivalent specification in US Pub No. 2017/0311810, which is in the same family, for convenience.  
With regards to claims 1 and 19-20, Thornton et al. disclose an information acquisition method, non-transitory storage medium and apparats which acquires characteristic information about an object (i.e. tissue/ROI) using a photoacoustic reception signal or an ultrasonic wave reception signal received from the object (paragraphs [0029], [0043], referring to the thermoacoustic imaging system (26) comprising a visible light source, wherein the system directs the electromagnetic radiation (i.e. light radiation when the source is a visible light source) into the ROI of the subject to deliver energy to tissue within the ROI of the subject, which induces acoustic pressure waves that are detected using one or more ultrasound transducer arrays), the apparatus comprising a memory storing a program and one or more processors which, by executing the program (paragraph [0137], referring to embodiments of the invention being realized b a computer, etc.), function as: 
region acquisition unit configured to acquire information indicating a plurality of regions in the object, wherein the plurality of regions are set in accordance with a distance from a surface of the object (paragraphs [0016], [0025]-[0027], referring to the computing device for performing the functions; paragraphs [0025], [0031]-[0032], referring to segmenting a thermoacoustic absorption image into at least one fat region and at least one non-fat region, which correspond to the “plurality of regions”; Figure 3, steps 310, 320; further see Figure 1, wherein the plurality of regions (i.e. 12, 14 and 16) are set in accordance with a distance form a surface (i.e. surface of the object closest to the transducer array) of the object as they are distributed in different layers at different distances from the surface of the object);
sound velocity determination unit configured to determine sound velocity in the plurality of regions using the information indicating the plurality of regions (paragraphs [0016], [0025]-[0027], referring to the computing device for performing the functions; paragraph [0033], referring to assigning a speed of sound (i.e. sound velocity) to each of the fat and non-fat regions based on the identified tissue type and a speed of sound map is created; Figure 3, step 340); and 
characteristic information acquisition unit configured to acquire the characteristic information (i.e. image information) about the object, using the sound velocity in the plurality of regions and the photoacoustic reception signal or the ultrasonic wave reception signal (paragraph [0035], referring to correcting aberrations in the segmented thermoacoustic absorption image using the speed of sound map (i.e. sound velocity), wherein the segmented thermoacoustic absorption image is generated using the reception signal as set forth in paragraphs [0029]-[0030], and therefore characteristic information (i.e. information from the thermoacoustic absorption image) about the object is acquired using the sound velocity (i.e. speed of sound map) and the reception signal (i.e. segmented thermoacoustic absorption image which is generated using the reception signal); paragraphs [0036], [0044], alternatively, the characteristic information can also be acquired from the corrected ultrasound images which use the corrected thermoacoustic absorption image for the correction, and thus the corrected US images are ultimate acquired using the sound velocity and the reception signal; Figure 3, steps 350, 360).
However, Thornton et al. do not disclose that the sound velocity determination unit determines a first sound velocity in a first region closest to the surface of the object among the plurality of regions, and determines a second sound velocity in a second region next to the first region using the first sound velocity in the first region.
Nakamura discloses an object information acquiring apparatus which comprises a region setter configured to set a plurality of sub-regions including a first region and a second region, wherein the size of the sub-region is set according to the distance between the probe and the absorber (i.e. probe-absorber distance, wherein the “probe-absorber” distance represents “a distance” from a surface (i.e. inherent absorber surface) of the object, and therefore the plurality of regions (i.e. sub-regions) are set in accordance with a distance from a surface of the object; paragraphs [0057]-[0058]; Figure 2). This ensures that the size of the sub-region is set to be sufficiently wider than the resolution of the apparatus, thus improving the accuracy of acquiring an image characteristic amount (paragraph [0060]).  The apparatus further comprises a sound speed determiner that calculates the image sound speed of each sub region, wherein the sound speed can be determined sequentially from the sub-region closest to the center in order to determine the optimum sound speed (paragraphs [0012], [0038], [0069], [0105]-[0106], [0123]; Figures 1-2, note that, as clear from Figures 1-2, the sub-region closest to the center is closest to the probe (105) and therefore the sound velocity is determined in the plurality of regions in ascending order of distance (i.e. closest distance to farthest distance)). Nakamura further discloses that determining a first sound velocity in a first region closest to the surface of the object among the plurality of regions, and determining a second sound velocity in a second region next to the first region using the first sound velocity in the first region
(paragraphs [0105]-[0106], referring to determining the sound speed sequentially, wherein a sound speed in any one (i.e. first region) of the sub-regions may be fixed so that the sound speeds in the other sub-regions (i.e. second region) are determined based on the fixed sound speed; paragraph [0123], referring to determining the sound speed sequentially from the sub-region closest to the center, and therefore a first sound velocity would be determined in a first region closest to the surface of the object and determines a second sound velocity in a second region next to the first region using the first sound velocity in the first region; Figures 1-2; in particular, see below annotated Figure 2 which depicts an example of the sequence for determining sound velocity in the regions, wherein sound velocity is first determined in sub-region 202 closest to the center labeled as “1”, and then sequentially determined in the other sub-regions, including sub-region 202 labeled as “2”); further, note that the closest to the center sub-region “1” corresponds to a region that is closest to the surface of the object).
	Annotated Figure 2:


    PNG
    media_image1.png
    385
    484
    media_image1.png
    Greyscale


Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the sound velocity determination unit of Thornton et al. determine a first sound velocity in a first region closest to the surface of the object among the plurality of regions, and determine a second sound velocity in a second region next to the first region using the first sound velocity in the first region, as taught by Nakamura, in order to improve the accuracy of acquiring an image characteristic amount and determine the optimum sound speed (paragraphs [0060], [0105]-[0106], [0123]).
Furthermore, in the alternative, if Thornton et al. is viewed as not teaching that the plurality of regions are set in accordance with a distance from a surface of the object, it would have been obvious o one of ordinary skill in the art to have the plurality of regions of Thornton et al. be set in accordance with a distance from a surface of the object, as taught by Nakamura, in order to ensure that the size of the sub-region is set to be sufficiently wider than the resolution of the apparatus, thus improving the accuracy of acquiring an image characteristic amount (paragraph [0060])
With regards to claim 2, Thornton et al. disclose that the region acquisition unit is configured to set the plurality of regions corresponding to a plurality of mutually different tissues (i.e. fat tissue, non-fat tissue) of the object (paragraphs [0025], [0031]-[0032], referring to segmenting a thermoacoustic absorption image into at least one fat region and at least one non-fat region, which correspond to the “plurality of regions of mutually different characteristics”; Figure 3, steps 310, 320).
With regards to claim 3, Thornton et al. disclose that the region acquisition unit is configured to set the plurality of regions so as to correspond to tissue of at least one of fat (i.e. “fat region”), a mammary gland and a tumor in the object (paragraphs [0025], [0031]-[0032], referring to segmenting a thermoacoustic absorption image into at least one fat region and at least one non-fat region, which correspond to the “plurality of regions of mutually different characteristics”; Figure 3, steps 310, 320).
With regards to claim 5, Thornton et al. disclose that the region acquisition unit is configured to set the plurality of regions on the basis of a distribution of characteristic information about the object, generated using photoacoustic reception signal or ultrasonic wave reception signal received from the object (paragraphs [0030]-[0031], referring to the segmenting being performed on the thermoacoustic absorption image of the ROI; paragraph [0043], referring to the thermoacoustic imaging system comprising a visible light source or an infrared radiation source, and therefore the received reception signal used to generate the thermoacoustic absorption image is a “photoacoustic” reception signal).
With regards to claim 12, Nakamura discloses that the sound velocity determination unit is configured to determine an initial value (i.e. fixed sound speed or the first sound speeds that are set in step S401, Fig. 4) in order to use the sound velocity in the plurality of regions in accordance with the distance from the surface of the object (paragraphs [0095], [0105]-[0106], [0123]; Figures 1-2, 4).
With regards to claim 13, Thornton et al. disclose that the sound velocity determination unit is configured to determine sound velocity in the plurality of regions on the basis of user input (paragraphs [0027], [0040], claim 6, referring to receiving user input to identify the at least one fat region and at least one non-fat region, which are ultimately used to determine sound velocity as set forth in paragraph [0033]).  
	With regards to claim 14, as discussed above, Thornton et al. meet the limitations of claim 1.  However, they do not specifically disclose that the sound velocity determination unit is configured to set a plurality of the sound velocities for one of the regions, generates an image of the plurality of regions using the plurality of sound velocities, and determines a sound velocity for which an image allowing a predetermined objective function to be maximized or minimized is obtained.
Nakamura discloses selecting an optimum sound speed from two sound speeds (i.e. a plurality of sound velocities are set for one of the regions) until a sound speed that satisfies a predetermined condition is acquired (paragraph [0112]).  The sound speed determiner sets two sounds speeds (i.e. 1450 m/s and 1560 m/s) and then the imaging processor creates images of the sub-regions using these sound speeds (paragraph [0113]; Figure 5, note that images of the region are generated using the sound velocities).  Image characteristic amounts (P1, P2) are calculated, are compared and the sound speed by which a better value is acquired is selected (paragraph [0115]).  It is determined whether the sound speed on the selected side satisfies the predetermine optimum conditions, wherein the optimum sound speed is expressed by Expression (1) which includes a predetermined objective function that is maximized (paragraphs [0114]-[0117], [0133], Figures 5 and 9).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the sound velocity determination unit of Thornton et al. be configured to set a plurality of the sound velocities for one of the regions, generate an image of the region using the sound velocities, and determine, as the sound velocity in the region, a sound velocity for which an image allowing a predetermined objective function to be maximized or minimized is obtained, as taught by Nakamura, in order to determine an optimum sound speed (paragraph [0112]).
	With regards to claim 15, Nakamura discloses that the sound velocity determination unit is configured to set a region of interest (i.e. sub-region) in the region, and maximizes the objective function in the region of interest (paragraphs [0112]-[0117], Figures 1-2, 5, 9).
	With regards to claim 16, Nakamura discloses that the objective function includes a term having, as an index (i.e. x, y, z, or Ivx, Ivy, Ivz or edge sharpness), at least one of line resemblance, plane resemblance and point resemblance of the image (paragraphs [0076], [0114], referring to the characteristic amount acquirer calculating the first order differential values (which are included in the objection function of Expression (1)) in two directions of each MIP image, wherein the image characteristic amount corresponds to the edge sharpness of the image, which corresponds to a line resemblance of an image  [0116]-[0117], wherein x, y, z directions have a line or plane resemblance and Ivx, Ivy, Ivz, have a plane resemblance of the 3D image).  
	With regards to claim 17, Thornton et al. disclose that when setting the plurality of sound velocities for the region, the sound velocity determination unit is configured to set the sound velocities within a range expected for tissue corresponding to the region (paragraphs [0033]-[0034]; Table 1).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al. in view of Nakamura as applied to claim 1 above, and further in view of Wang et al. (US Pub No. 2019/0307334).  Note that the provisional application NO. 62/427,470 of Wang et al. filed on November 29, 2016 supports the below relied upon teachings (see for example, paragraphs [0008]-[0011] and [0166]-[0167] of the provisional).
With regards to claim 18, as discussed above, Thornton et al. meet the limitations of claim 1. Further, Thornton et al. disclose that the photoacoustic reception signal is converted from the acoustic waves by a conversion unit (paragraphs [0029]-[0030], referring to the ultrasound transducer arrays which detect the acoustic pressure waves which are processed and communicated as thermoacoustic image data).
However, Thornton et al. do not specifically disclose that the characteristic information acquisition unit is configured to acquire time required for propagation of the acoustic waves, in sound ray from an imaging unit region in the interior of the object up to the conversion unit, on the basis of the sound velocity determined for the plurality of regions. 
Wang et al. disclose a photoacoustic imaging system for producing a 2D or 3D image of at least a portion of the subject, such as for imaging a breast of a subject (Abstract; paragraph [0008]).  The image may be reconstructed using a universal back-projection method with a dual-sound-of-speed (SOS) delay map, wherein the dual-SOS delay map is formed by calculating delay times (see Eqn. (12)), wherein the delay time is a sum of a first time to travel at the first SOS velocity (V1) through the tissue region and a second time to travel at the second SOS velocity (V2) through the water region (paragraphs 0010]-[0013], [0232]-[0237], note that the image (i.e. characteristic information) is therefore acquired by acquiring time (i.e. “delay time”) required for propagation of the acoustic waves, in a sound ray from an imaging unit region (i.e. pixel/voxel) in the interior of the object up to the conversion unit (i.e. detector array), on the basis of the sound velocity (i.e. V1, V2) determined for the plurality of regions).The dual-SOS photoacoustic image reconstruction significantly enhances the quality of reconstructed photoacoustic images with minimal added computational cost (paragraph [0217]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the characteristic information acquisition unit of Thornton et al. be configured to acquire time required for propagation of the acoustic waves, in sound ray from an imaging unit region in the interior of the object up to the conversion unit, on the basis of the sound velocity determined for the plurality of regions, as taught by Wang et al., in order to reconstruct the images using a dual-SOS photoacoustic image reconstruction technique which significantly enhances the quality of reconstructed photoacoustic images with minimal added computational cost (paragraph [0217]).

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive. 
With regards to claims 1 and 19, Applicant argues that the cited references fail to disclose or suggest setting the plurality of regions in accordance with a distance from a surface (a body surface) of the object. 
Examiner respectfully disagrees and first points to Figure 1 of Thornton et al., wherein the plurality of regions (i.e. 12, 14 and 16) are set in accordance with a distance from a surface (i.e. surface of the object closest to the transducer array) of the object as they are distributed in different layers at different distances from the surface of the object.  Alternatively, Examiner points to paragraphs [0057]-[0058] of Nakamura, which sets forth that the size of the sub-region is set according to a distance between the probe and the absorber (i.e. probe-absorber distance, which is “a distance” from a surface of the object (i.e. specifically, “ a distance” of the probe from the absorber, which would include a surface (i.e. a surface of the object)) and therefore the plurality of regions (i.e. sub-regions) are set in accordance with a distance (i.e. probe-absorber distance) from a surface of the object (i.e. absorber surface)); paragraphs [0057]-[0058]; Figure 2).
Applicant further argues that the cited references fail to disclose determining a first sound velocity in a first region closest to the surface of the object among the plurality of regions, and determining a second sound velocity in a second region next to the first region using the first sound velocity in the first region.
Examiner respectfully disagrees and points to paragraphs [0105]-[0106] of Nakamura, referring to determining the sound speed sequentially, wherein a sound speed in any one (i.e. first region) of the sub-regions may be fixed so that the sound speeds in the other sub-regions (i.e. second region) are determined based on the fixed sound speed and paragraph [0123] of Nakamura which discloses determining the sound speed sequentially from the sub-region closest to the center, and therefore a first sound velocity would be determined in a first region closest to the surface of the object and a second sound velocity would be determined in a second region next to the first region using the first sound velocity in the first region.  This is illustrated in annotated Figure 2 of Nakamura (provided above and copied below) which depicts an example of the sequence for determining sound velocity in the regions, wherein sound velocity is first determined in sub-region 202 closest to the center labeled as “1”, and then sequentially determined in the other sub-regions, including sub-region 202 labeled as “2”). Further, note that the closest to the center sub-region “1” corresponds to a region that is closest to the surface of the object.
	Annotated Figure 2:

    PNG
    media_image1.png
    385
    484
    media_image1.png
    Greyscale


The claims therefore remain rejected under the previously applied prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793